COMPLAINT

(for filers who are prisoners without lawyers)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

 

 

 

 

(Full name of plaintiff(s)) US . District ¢ ‘out i
Wis : wln bee ie Ea
Mio FDO tb SUR | NOV 6 2019.
| |
mee end
__olephen ©. b Hos Clerk
Vv. Case Number:

(Full name of defendant(s)
Neconstun Nepavkoane 4

Ut Cnrechons | be. weber
{ NP“ Leminrenes . Mar u

 

(to be supplied by Clerk of Court)

 

A. PARTIES

1. Plaintiff is a citizen of Wenn , and is located at

(State)

HOt &. ENSEWOTLN CprrenHiOnal Genter

i a ia ress of prison or jai re
BIDS A SP W\iAlahizess of prison oF} pone QV NIE.
Ma\GZ

 

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant LAOri Ca Lemmenes 4 be. Aacbara weber
’ . (Name)
is (if a person or private corporation) a citizen of Wat pnsin

Complaint — 1

Case 1:19-cv-01629-WCG Filed 11/06/19 Page 1of6 Document 1

 
(State, if known)

and (if a person) resides at JOuniredan Covvemhonay (ast tu fon
(Address, if known)

and (if the defendant harmed you while doing the defendant's job)

worked for TeQarkax nt Wy C prechoas OAs: DOBN

(Employer's name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;

Where it happened; and
Why they did it, if you know.

(On 913 6) oss Seen by be.weber at Tautheedah
Conechonal Sor loyper luiaiotr Onin. Mu eAcy HAS

10 Severe OAIA. ae, ten Cam plaimnan Joe wees
Esaki at Not eo we A proper gvam. de. Webeér
anared My ai’ level agn benien Meaq X~ RAL my
bar and A wer Aer cei MiP" Ws ory)
lemmenes She Dingnose| me awit bo ouarfitis fait}
reusecl To Olea MIBK, Agr Ou Ino_ we

The imechon win my (i qa bursa st stil

Yor pacy pain And ‘Drpeced! Multipu! Slides
Tp te Seen with NO vésults pr Answers Ine,

Te WN

Ci

Complaint — 2

Case 1:19-cv-01629-WCG Filed 11/06/19 Page 2 of6 Document 1
Dole thors are, 142 -2OID acl Gren ip WB
“was Seen bu be. werer cing aang oO OLA IF

J
ou MAry lecomenes “Tis “Toy re. the

Cove. a Tne Degaytment ct ay oan oas
the State, 0} wistonsin. “unas Wod that
EYL2 (EASON Wd 4 ums at Veo vey A
XPau OP W2T ppAs beranse Ero menucal
Sam Ure —pechice DNAS an Yiops ushar
Ure IIE Doim. Nsopd Dus Bo 2 act
Das Yeon Not taking PEK WSthons and
danim A Fina} ib Ooesie TT udu) be 10
Weltal Noo tro vest Ch mu Dae because, TE
evoenearrced A SN ¢ AOTUe, D My Hany acd
Tive iain alrocst Solis qn ye Dome
Ot a) wut or amuios, Pope rion
assis Aor uae tan Mane Alarctea baviry
weclenbory Duet Sere, Deprerin £ ant

ANTON C140 ipa tra Gov cena'S am Severe

Main Deseri ned by on) Pac. Doetoe.- because

Hsu) SIAA_has nt : EIyncry 0 we proper ea mals,

Complaint — 3

Case 1:19-cv-01629-WCG Filed 11/06/19 Page 3 o0f6 Document 1
Dlaink ~4_— Conriqvecl

 

Doe To Ne Nealageace. a NOE ak iO

 

“ avoptir \ Niaanost and Vuling (Out SS
AQUTR OO SAV isLus bu Doing A \w- Zau
NOU RTHT aro st ey ire asin EWAID ~)

sate) Sit Stand of woatk Aor. long

 

1 ods FF Wm Tram Shocaweal +o
(70 0A Crouse To See, & Neusuy yg0n
AR A parlor muy DISChnawM 2. Instruct ans
Cirvind_bu tire Mecha Dodtor Ayam

De &mn YOCOQY roonng 09 DO: Zb:\4

 

 

 

 

wo c
7 Cc AM s6ewine Pai on Suesernunacy
AS We. ue ie ¢ ve SOO+ ance
: Aye in gunng muse aml Keine’ ale,

 

“VO Sean Wome movemer - and

Oic+taypHes AS Usve Lig. Dong. BReAoe.

 

WAY Way > ad gee AL 4

 

Rasicetina ils Jas t Wt. ih_as volleuball, acd

 

Wack, DAIL TI ve Alwayo beeLy Nchlehc

 

AINC, Q UsSUunG aveneu Ren a mn
Depo Al tb Cause (S4 _ yo OF

 

 

 

 

ODUCT U i DO wWnoy TE Lbv.2 tf Do

 

 

 

 

 

CN f _\
yun eels ay Vat (Abie
nen a4

 

 

 

 

Case 1:19-cv-01629-WCG Filed 11/06/19 Page 4of6 Document 1

 
C, JURISDICTION

 

Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
MW I am suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake i in this case (not counting interest and costs) is

 

D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

TS Too WT want the Courts tO Oner OYODeYr
meicad atenthon Ane Al Mare ac spn 'S
ASS ning MO Ore's healein woul be
Nunlent edt OB Leovécl over ov eater UX
Just AN lumber. 7b am ALSD “ce Kino
Dannaors Sreacter then 18,000 ba ist
Hoe Govet tat wu ney. vill Neve be th.
Aame ania ack fois wily FRat my wel
dlality, and la 7 ~ howe 2 Eon II
‘ude eh an Hits fod +9 be Haat needs

Me Hau One Vu and ic Muysical be | 4 Fmry- wooly

meld Doe “Aee jo ft Wt Gant Po Fes

J

 

Complaint — 4

Case 1:19-cv-01629-WCG Filed 11/06/19 Page 5of6 Document 1
E, JURY DEMAND

I want a jury to hear my case.

| |-No

 

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this Da | day of NOV Morey 20 \9._.
Respectfully Submitted,

Ui Oo Rit

Signature of Plaintiff

IED

Plaintiff’s Prisoner ID Number
JiWas AsO Street UOID
Carve wit SAI

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

 

I DO request that I be allowed to file this complaint without paying the filing fee.
T have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

[| IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

Complaint —~ 5

Case 1:19-cv-01629-WCG Filed 11/06/19 Page 6of6 Document 1
